Exhibit 10.3


THIS AGREEMENT (“Agreement”) is entered into as of the Effective Date (as
defined in Paragraph 1), by and between Occidental Petroleum Corporation, a
Delaware corporation (“Employer”), and Christopher G. Stavros (“you”), based
upon the following:
A. You have been employed as a full-time employee of Employer or its
subsidiaries or affiliates (collectively, “OPC”) since February 23, 2005;
B. The parties desire to provide for your amicable separation from employment.
In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:
1.
Effective Date of Agreement: This Agreement will take effect at 12:00 a.m. on
the eighth day after you sign this Agreement (the “Effective Date”), unless you
revoke it as provided in Paragraph 14.

2.
Separation and Separation Date: Your employment by Employer will end at 11:59
p.m. on June 30, 2017 (your “Separation Date”). You will be deemed to have
retired with the consent of Employer and your rights under award agreements or
other benefit plans and programs will be determined accordingly, except as
expressly provided in Paragraphs 3, 4 or 5. You acknowledge and agree that as of
May 30, 2017, you ceased to hold the position of Senior Vice President and Chief
Financial Officer of Employer, to sit as a member of any board or committee of
Employer or its subsidiaries or affiliates, or to hold any officer position at
any subsidiary or affiliate of Employer. You agree to execute any documentation
requested by OPC in order to give effect to the prior sentence.

3.
Separation Payments: If this Agreement becomes effective as provided in
Paragraphs 1 and 14, Employer shall provide you with separation payments (your
“Separation Pay”) as follows:

(a)
You will receive Separation Pay comprised of twenty six biweekly payments each
equal to twenty six thousand nine hundred and twenty three dollars and seven
cents ($26,923.07), reduced by appropriate deductions for applicable taxes, plus
a lump sum payment of seven hundred thousand dollars ($700,000), reduced by
appropriate deductions for applicable taxes, paid on the one year anniversary of
the Separation Date. The portion of your Separation Pay paid in biweekly
payments will be paid to you on your regular payday, commencing on your first
regular payday occurring on or after the Effective Date by direct deposit.

(b)
You will receive $8,000 in lieu of any tax planning assistance for the 2017 tax
year, which will be paid to you within 30 days after the Separation Date.

Should you die before you receive the payments contemplated by this Paragraph 3,
such payments will be made to your heirs and will be made at the time specified
in this Paragraph.
Employer’s provision of payments to you under this Paragraph 3 are fully
contingent on your execution and non-revocation of this Agreement and
satisfaction of the terms of this Agreement, including, without limitation, the
terms of Paragraphs 6 through 10. Notwithstanding anything to the contrary in
this Agreement, you acknowledge and agree that if you breach this Agreement,
Employer shall cease to pay any amounts otherwise payable under this Paragraph 3
and shall be entitled to the return of all amounts already paid to you under
this Paragraph 3.
4.
Medical and Dental Benefits: Any benefits provided pursuant to this Paragraph 4
will be subject to the terms and conditions governing the applicable medical or
dental plan, including, without limitation, the right of OPC to modify, amend,
change or terminate such plan at any time.

(a)
Medical Coverage: . Provided you are a participant in the medical plan on your
Separation Date, you and any enrolled dependents may continue to participate
during the period beginning July 1, 2017 and ending June 30, 2018 (the “Medical
Coverage Period”). During the Medical Coverage Period, you and any enrolled
dependents may continue to participate in the medical plan at the active
participant rate, but an on after-tax basis, for the same coverage then in
effect or as changed in the future for active participants. At the end of the
Medical Coverage Period, if you are then enrolled in the plan, you will be
eligible for COBRA coverage, at your sole expense, for the period established by
COBRA.

(b)
Dental Coverage: Provided you are a participant in the dental plan on your
Separation Date, you and any enrolled dependents may continue to participate
during the Medical Coverage Period in the dental plan at the active participant
rate, but an on after-tax basis, for the same coverage then in effect or as
changed in the future for active participants. At the end of the Medical
Coverage Period, if you are then enrolled in the dental plan, you will be
eligible for COBRA coverage, at your sole expense, for the period established by
COBRA.



1

--------------------------------------------------------------------------------




(c)
Retiree Medical Coverage: Your eligibility for retiree medical coverage and the
monthly amount payable for such coverage will be determined based on your age
and years of service as of your Separation Date. If on your Separation Date, you
(1) have at least 30 years of eligible service, (2) are at least age 50, have at
least 5 years of eligible service with combined age and service of 65 years or
more, or (3) otherwise satisfy the eligibility requirements under the OPC
medical plan, you will be eligible to receive retiree medical coverage beginning
on the first day of the month following your Separation Date if you are then age
55 or older (if you are not then age 55, you will be eligible on the first day
of the month on or after your 55th birthday) under the terms of the OPC medical
plan in effect at that time, subject to any future changes. Immediately prior to
commencing retiree medical coverage under the OPC medical plan, you must be
enrolled in an OPC-sponsored medical plan or covered under another group medical
plan.

5.
Other Benefit Plans and Programs: Except as expressly provided in Paragraphs 3
or 4 or this Paragraph 5, commencing the first day after your Separation Date,
you will not be eligible to participate in any employee benefit or compensation
plans or programs offered by OPC. Any benefits or compensation will be subject
to the terms and conditions governing the applicable benefit or compensation
plan, including, without limitation, the right of OPC to modify, amend, change
or terminate such plan at any time.

(a)
Executive Incentive Compensation Plan (the “EICP”): With respect to the 2017
plan year, you will be eligible to receive a prorated lump sum payment, subject
to the terms of the EICP, prorated based on (i) your months of service during
the plan year to and including your Separation Date, and (ii) your 2017 target
bonus of $900,000. The amount of any prorated EICP bonus, reduced by appropriate
deductions for applicable taxes, will be paid in accordance with the terms of
the EICP, with payment made no later than March 14, 2018, and the amount based
on the Compensation Committee’s determination of the payout percentage for your
award.

(b)
Incentive Awards: The vesting, forfeiture, right to exercise and the settlement
of any outstanding awards issued under the 2005 Long-Term Incentive Plan or the
2015 Long-Term Incentive Plan will be solely governed by the terms and
conditions of the applicable plan and your outstanding award agreements
(including any terms and conditions required to be accepted on-line for the
award to become effective) (the “Outstanding Award Agreements”).

(c)
Occidental Petroleum Corporation Savings Plan (the “PSA”) and Occidental
Petroleum Corporation Savings Retirement Plan (the “PRA”): After your Separation
Date: (i) you will be eligible to receive distributions or make withdrawals from
the PSA and PRA in accordance with the terms of such plan, and; (ii) you will
not be eligible to make or receive contributions to either the PSA or the PRA.

(d)
Deferred Compensation Plans, Deferred Stock Programs and Supplemental Retirement
Plans (“Deferral Arrangements”): If you are a participant in any of the Deferral
Arrangements, you will receive distributions according to the provisions of the
applicable Deferral Arrangement. You will not be eligible to make or receive
further contributions to such Deferral Arrangements.

(e)
Health Savings Account (“HSA”): If you participate in a high deductible health
plan and you also elect to contribute to an HSA, Employer contributions and
automatic payroll deductions for your HSA will cease as of your Separation Date.
After your Separation Date, you may contribute directly to your HSA provider.

(f)
Flexible Spending Account (“FSA”): If you contribute to a Health Care Spending
Account or a Dependent Care Spending Account, or both, your automatic pre-tax
payroll contributions will cease as of your Separation Date. Eligible expenses
incurred through your Separation Date up to the balance in your account with
respect to dependent care expenses and up to the amount you elected for the year
for eligible health care expenses may be submitted for reimbursement by the
deadline stated in the FSA plan documents. After your Separation Date, you will
be eligible to continue participation in the Health Care FSA through COBRA
coverage, on an after-tax basis, for the period established by COBRA.

(g)
Vacation: Any vacation time you have accrued but not used prior to your
Separation Date will be paid to you as soon as is practicable follow your
Separation Date in accordance to the Employer’s normal payroll practices.

(h)
No Other Separation Benefits: Notwithstanding anything in this Agreement to the
contrary, you hereby acknowledge and agree that this Agreement is in lieu of and
automatically disqualifies you from participating in all plans, programs or
arrangements of separation, severance, termination or pay continuation announced
or maintained heretofore or hereafter by OPC.

6.
Restrictive Covenants:



2

--------------------------------------------------------------------------------




(a)
Acknowledgement of Reasonableness. You agree and acknowledge that Employer has
provided you access to confidential information for use only during your
employment with OPC and you have during your employment been entrusted, in a
unique and special capacity, with developing the goodwill of OPC, and in
consideration thereof and in consideration of Employer providing you with access
to confidential information, you have voluntarily agreed to the covenants set
forth in this Paragraph. You further agree and acknowledge that the limitations
and restrictions set forth herein are reasonable in all respects and not
oppressive, will not cause you undue hardship, and are material and substantial
parts of this Agreement intended and necessary to prevent unfair competition and
to protect OPC’s confidential information, goodwill and substantial and
legitimate business interests.

(b)
Non-Solicitation. You agree that for two years following your Separation Date
you will not hire, solicit or encourage any employee, consultant or contractor
of OPC to terminate his or her relationship with OPC, or to enter into any
employment or other similar business relationship with any other person or
entity (including but not limited to you or any competitor of OPC).

(c)
Non-Competition. You agree that, unless you request and receive an exception
from Employer, as set forth in this Paragraph 6(b), you will not for six months
following your Separation Date, directly or indirectly, for yourself or on
behalf of or in conjunction with any other person or entity of whatever nature,
engage or participate within the Market Area in competition with OPC in a
financial or investor relations capacity with any entity that competes with OPC
in the exploration and production (E&P) sector (“Business”). This prohibition
shall prevent you, among other things, from directly or indirectly owning,
managing, operating, joining, becoming an officer, director, employee or
consultant of, or loaning money to or selling or leasing equipment or real
estate to or otherwise being affiliated with any person or entity primarily
engaged in, or planning to primarily engage in, such Business in competition, or
anticipated competition, in the Market Area, with OPC, to the extent your role
with such person or entity is in a financial or investor relations capacity. For
these purposes, “Market Area” means (i) the Permian Basin and (ii) any other
location within 75 miles of any location where, as of the Separation Date, OPC
conducts business or has material plans to conduct business of which you are
aware. Notwithstanding the foregoing provisions, you may, directly or indirectly
own, solely as an investment, securities of any person engaged in the Business
that are publicly traded on a national or regional stock exchange or quotation
system or on the over-the-counter market if you (A) are not a controlling person
of, or a member of a group which controls, such person and (B) do not, directly
or indirectly, own 2% or more of any class of securities of such person. You
understand and acknowledge that during this six month period you may submit to
Employer a request for an exception to this restriction on competition and that
Employer shall promptly consider in good faith the specific circumstances of any
request you submit.

(d)
Remedies. Because of the difficulty of measuring economic losses to OPC as a
result of a breach of the covenants set forth in this Paragraph 6, and because
of the immediate and irreparable damage that would be caused to OPC for which
they would have no other adequate remedy, you agree that Employer shall be
entitled to enforce the foregoing covenants, in the event of a breach, by
injunctions and restraining orders and that such enforcement shall not be
Employer’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to Employer at law and equity. The covenants
in this Paragraph are severable and separate, and the unenforceability of any
specific covenant (or portion thereof) shall not affect the provisions of any
other covenant (or portion thereof). Moreover, in the event any arbitrator or
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent which the
arbitrator or court deems reasonable, and this Agreement shall thereby be
reformed.

7.
Confidential Information: You agree that you will continue to comply after your
Separation Date with any existing agreement with or for the benefit of OPC or
between OPC and any third party for the benefit of the third party regarding
confidential or proprietary information, including trade secrets and patents.
Additionally, you agree that you will not divulge to any person, business, firm,
corporation or government entity, nor use to the detriment of OPC, nor use in
any business, venture, or any organization of any kind,



3

--------------------------------------------------------------------------------




or in any process of manufacture, production or mining, at any time during the
term of this Agreement or anytime thereafter:
(a)
Any trade secrets of OPC, in any form, including, without limitation, all
graphic material, forms, documents, data and information; and

(b)
Any confidential information of OPC, in any form, including, without limitation,
inventions, discoveries, improvements, methods, technology, business plans,
environmental plans, procedures and practices, enterprises, manufacturing
information, purchasing information, negotiations with any third parties, plant
design or operation, financial results, medical records or information, or any
other confidential information of OPC affecting or concerning any aspect of the
business or operations of OPC or any of its directors, officers or employees,
developed, acquired, used by, disclosed to or discovered by you during your
employment by OPC.

However, nothing in this Agreement shall prohibit you from engaging in conduct
that is protected under Paragraph 22, or from disclosing confidential
information when compelled to do so by applicable law (such as by court order or
subpoena).
8.
Return of Property: You agree to return to Employer on or before the Separation
Date, all originals, copies, and all electronic or digitally created or stored
originals and copies of OPC’s directories, policies, procedures, manuals,
reports, organization charts, documents, records and files, including without
limitation all information of the type described in Paragraphs 7(a) and (b).

9.
Disclosure and Non-Disparagement: You will not disclose the terms and conditions
of this Agreement to anyone other than your immediate family, accountant, or
attorney or as directed by lawful court order, subpoena or other judicial or
administrative process. You will not make any derogatory, defamatory or negative
statement about OPC or any of its officers, directors, or employees to the
press, electronic media, to any part of the investment community, to the public,
or to any person connected with, employed by or having a relationship to any of
them.

10.
Waiver and Release: You absolutely and forever release and discharge OPC and its
past and present parent entities, subsidiaries and affiliated entities and each
of their shareholders, officers, directors, employees, insurance carriers,
predecessors and successors, assigns, agents, attorneys, representatives, heirs,
benefit plans, and administrators (referred to collectively as “Employer
Releasees”) and each of them from all your claims for relief, causes of action,
liabilities, debts, liens, expenses, damages, judgments, attorneys’ fees and
costs of whatever kind or nature whatsoever, whether arising in law or equity,
whether currently known or unknown, or later discovered by you, that you have,
may have or claim to have against Employer Releasees, individually or
collectively, arising out of, relating to, or resulting from any acts or
omissions occurring prior to the execution of this Agreement, including without
limitation, such acts or omissions arising out of, relating to or resulting from
your employment, termination of employment or any compensation, benefits, or any
other terms or conditions of that employment with OPC or its past and present
parent entities, subsidiaries and affiliated entities (referred to collectively
as your “Released Claims”). You represent that you are unaware of any workers’
compensation claim brought on your behalf or any facts on which such a claim
could be brought.

(a)
Your Released Claims include but are not limited to all claims arising out of
any express or implied agreement, or any California, Texas, New York, or other
state, municipal, local, Federal or foreign constitution, statute, regulation or
ordinance, order, public policy or common law, examples of which include,
without limitation: Title VII of the Civil Rights Act of 1964; Civil Rights Act
of 1991; Civil Rights Act of 1866; Equal Pay Act; Age Discrimination in
Employment Act of 1967; Employee Retirement Income Security Act of 1974;
Americans with Disabilities Act; Family and Medical Leave Act of 1993; United
States Executive Orders 11246 and 11375; Regulations of the Office of Federal
Contract Compliance Program; Rehabilitation Act of 1973; Worker Adjustment
Retraining and Notification Act; New York Human Rights Laws; Texas Commission on
Human Rights Act; Texas Labor Code Section 21.001 et seq.; California Government
Code Section 12900 et seq.; all provisions of the California Labor Code; Orders
of the California Industrial Welfare Commission; and all of the foregoing as
they may have been amended.

(b)
This Agreement does not waive claims you could make, if available, for
unemployment compensation or worker’s compensation benefits, and this Agreement
does not release any claims the law does not permit you to release. You
understand that you do not waive your right to file a charge with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”),



4

--------------------------------------------------------------------------------




or engage in other protected conduct as described in Paragraph 22. However, with
the exception of the type of awards specifically permitted under Paragraph 22,
you agree to waive your right to obtain any monetary relief or other recovery,
including without limitation reinstatement, as a result of or with regard to the
matters alleged in any charge or complaint or to collect any monies or
compensation as a result of filing or participating in such a charge or
complaint, except where such a waiver is not permitted by law.
(c)
Your Released Claims do not include obligations created by this Agreement or any
existing rights to indemnity pursuant to statute, contractual indemnity, or
By-law provisions of OPC. Furthermore, your Released Claims do not include any
entitlement or right to vested benefits you may have pursuant to the terms of
the applicable plans or claims that arise after the Effective Date of this
Agreement.

11.
Laws With Respect to Releases: There are laws that may invalidate releases of
claims that are unknown to the releasing party. By signing this Agreement, and
subject to the limitations provided in Paragraph 10(b) above, you agree to waive
any protection to which you may otherwise be entitled against any Employer
Releasees by virtue of any such law. In particular, and not by way of
limitation, you represent and acknowledge that you are familiar with Section
1542 of the California Civil Code, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You waive and relinquish any rights and/or benefits that you have or may have
against Employer Releasees individually and collectively under Section 1542 of
the California Civil Code, or any similar applicable statute to the full extent
permitted by law.
12.
Entire Agreement: This Agreement, the Outstanding Award Agreements, and the
agreements referred to in Paragraph 7, contain the entire agreement and
understanding between the parties concerning the subject matters of this
Agreement. Each party represents to the other that this Agreement is executed
without reliance on any inducement or representation by anyone except as stated
in this Agreement. Any other existing employment or consulting agreement or any
plan, program or arrangement of separation, severance, termination, or pay
continuation, oral, written or implied, between you and OPC shall be deemed to
be terminated and of no further force or effect as of your Separation Date. This
Agreement can only be modified by a writing signed by you and Employer.

13.
Dispute Resolution: Any claim or controversy that arises between you and OPC
shall be decided exclusively by final and binding arbitration, including without
limitation, any claims arising out of or relating to the interpretation,
enforcement, alleged breach, or the subject matters of this Agreement, claims by
you against any Employer Releasees, and to the full extent permitted by law, any
claims arising out of local, state, federal and foreign common law, statutes and
ordinances. In exchange for the benefits of mutual and binding arbitration, you
and Employer are waiving the right to bring a claim against the other in a court
that would be tried before a judge or jury. You and Employer retain whatever
rights to injunctive relief that may be available under applicable laws.
Notwithstanding the foregoing, the following claims shall be excluded from
arbitration: (i) complaints by you before an administrative agency to the extent
applicable law permits access to such an agency notwithstanding the existence of
this agreement to arbitrate, including without limitation claims or charges
brought before the Equal Employment Opportunity Commission, the U.S. Department
of Labor, the National Labor Relations Board, the Office of Federal Contract
Compliance Programs and law enforcement authorities; (ii) Claims you may have
for workers' compensation benefits, state disability insurance benefits and
unemployment compensation benefits; (iii) actions by either party to pursue
temporary and/or preliminary injunctive relief in a court of competent
jurisdiction because the award to which the party may be entitled in arbitration
may be rendered ineffectual without such relief, such as injunctive relief to
prevent misappropriation of private or confidential information (provided,
however, that all issues of final relief shall continue to be decided through
arbitration, and the pursuit of temporary injunctive relief shall not constitute
a waiver of the parties’ agreement to arbitrate); and (iv) disputes that may not
be subject to pre-dispute arbitration agreement as provided by the Dodd-Frank
Wall Street Reform and Consumer Protection Act (Public Law 111-203). Nothing
herein shall be construed to relieve any party of the duty to exhaust
administrative remedies by filing a charge or complaint with an administrative
agency and obtaining a right to sue notice, where otherwise required by law.
Moreover, any dispute or claim in connection with the receipt of benefits under
any OPC-sponsored benefit plans shall be governed exclusively by the claims
procedures under the applicable plan.



5

--------------------------------------------------------------------------------




To the full extent allowed by controlling law, and unless otherwise agreed by
the parties, the arbitration will be conducted only in the form of a dual-party,
bilateral proceeding between yourself and OPC wherein you represent only your
own interests before a single arbitrator, in the state in which you last worked
for OPC pursuant to the Federal Arbitration Act. Subject to the foregoing, the
following will govern arbitration hereunder:
(a)
Commencing Arbitration: Subject to the terms and conditions otherwise expressly
provided for in this Agreement, the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) will apply.
The party seeking arbitration will provide written notice, respectively, to the
General Counsel of Employer or to you stating the issues to be arbitrated and a
summary of the facts on which the claims are based. The parties will attempt to
select a mutually acceptable arbitrator within 21 days after receipt of the
written notice. If they are unable to agree, the arbitrator will be selected
from a list of nine potential arbitrators recommended by AAA at the request of
either party. The arbitrator will be an attorney with experience in the
employment field or a retired judge.



(b)
Power of the Arbitrator: The arbitrator’s authority shall be limited to the
award of remedies or relief (including injunctive relief) that would otherwise
be available in court. Any award pursuant to said arbitration shall be
accompanied by a written opinion of the arbitrator setting forth the reasons for
the award. The award rendered by the arbitrator shall be conclusive and binding
upon the parties hereto, and judgment upon the award may be entered, and
enforcement may be sought in, any court of competent jurisdiction.



(c)
Expense of Arbitration: To the extent required under applicable law, your
responsibility for payment of the neutral arbitrator’s fees and expenses shall
be limited to an amount equal to the filing fee that would be required for a
state trial court action and Employer shall pay all remaining fees and expenses
of the arbitrator. Unless otherwise required under applicable law, the expenses
of the arbitrator (including compensation) shall be borne equally by the parties
and each party shall pay its own expenses of arbitration. Any controversy
regarding the payment of fees and expenses under this arbitration provision
shall be decided by the arbitrator. Payment of any fees or expenses by Employer
that is required under this Paragraph 13(c) and that is not exempt from Section
409A shall comply with Section 409A’s requirements for reimbursement or in-kind
benefit plans, as set forth in regulation section 1.409A-3(i)(1)(iv) (or any
successor provision). For purposes of satisfying such requirements under Section
409A, the following rules shall apply but only to the extent that the payment
under this Paragraph 13(c) is subject to Section 409A, (i) any payment by
Employer that is otherwise required by Paragraph 13(c) shall be made during the
period ending on the second anniversary of the Separation Date, (ii) the amount
of payments made during one taxable year for you shall not affect the amount of
such payments in any other taxable year; (iii) a payment shall be made by the
last day of your taxable year following the taxable year in which the expense
was incurred and (iv) your right to payments by Employer under this Paragraph
13(c) shall not be subject to liquidation or exchange for any other benefit.



14.
Acknowledgment With Respect to Releases/Effective Date: You acknowledge and
agree that the releases given above include a waiver and release of any and all
claims which you have or may have against Employer and Employer Releasees,
individually and collectively, including, without limitation, any and all claims
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621 et seq. (“ADEA”). The waivers and releases above are given only in exchange
for consideration (something of value) in addition to anything of value to which
you are otherwise already entitled. The waiver and releases set forth above do
not waive rights or claims that may arise after the date on which you sign this
Agreement. You acknowledge that:

(a)
You have carefully read and fully understand all of the terms and provisions of
this Agreement;

(b)
This Agreement is written in a manner calculated to be and is understood by you;

(c)
You knowingly and voluntarily waive and release your rights and claims and agree
to all of the terms and provisions of this Agreement;

(d)
You knowingly and voluntarily intend to be legally bound by all of the terms and
provisions of this Agreement;



6

--------------------------------------------------------------------------------




(e)
You were previously advised, and are hereby advised in writing to consult with
an attorney of your choice before executing this Agreement;

(f)
You have a full 21 days from the date you are presented with this Agreement to
consider whether or not to sign this Agreement; and

(g)
To the extent you execute this Agreement before the expiration of the 21-day
period, you do so knowingly and voluntarily.

You have the right to cancel and revoke this Agreement during the seven (7)
calendar days following the day on which you execute this Agreement as evidenced
by the date beneath your signature. This Agreement shall not become effective,
and no money or other consideration shall be paid hereunder, and no other
Employer duty hereunder will arise until the expiration of such 7-day period. In
order to revoke this Agreement, you must deliver to Darin Moss, Vice President,
Human Resources, Occidental Petroleum Corporation, 5 Greenway Plaza, Houston,
Texas 77046, prior to the expiration of said 7-day period, a written notice of
cancellation. In accordance with Paragraph 1, this Agreement shall take effect
at 12:00 a.m. on the eighth day after you sign this Agreement, provided you have
not revoked this Agreement.
15.
Severability: If any part of this Agreement, with the exception of Paragraphs 2,
3, 4, 5, 10, 11 and 14, is held by any tribunal of appropriate jurisdiction to
be invalid or unenforceable, that part shall be stricken from this Agreement and
all other terms of this Agreement shall remain in full force and effect to the
full extent permitted by law. Paragraphs 2, 3, 4, 5, 10, 11 and 14 are the
essence of this Agreement and should any part of these paragraphs be deemed
invalid or unenforceable, this Agreement shall be null and void and any
consideration received under this Agreement shall be returned to Employer.

16.
Successors: This Agreement shall be binding upon you, your heirs, executors and
assigns and upon Employer, and all of its successors and assigns.

17.
Governing Law/Compliance with Law: This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law rules or principles thereof, and shall be construed
according to its ordinary meaning and not for or against either party.
Notwithstanding the foregoing, this Agreement shall be interpreted in accordance
with all applicable requirements of Section 409A, and any distribution,
acceleration or election feature of this Agreement subject to Section 409A that
could result in the early inclusion in gross income shall be deemed restricted
or limited to the extent necessary to avoid such result. For the avoidance of
doubt, all amounts payable to you under Paragraph 3 between your Separation Date
and March 15, 2018 are intended to qualify as “short term deferrals” under
Section 409A. Further, your right to receive any portion of the payments
provided under this Agreement in the form of installment payments shall be
treated as a right to receive a series of separate payments and, accordingly,
each payment shall at all times be considered a separate and distinct payment.

18.
Address for Communications: You shall keep Employer informed of (i) your
official residence address for purposes of communications pursuant to this
Agreement and under benefit plans and (ii) your designated bank account to
receive payments pursuant to this Agreement through direct deposit.

19.
No Admission of Liability: This Agreement does not constitute an admission by
any party hereto of wrongdoing or liability and it shall not be construed as
such.

20.
No Attorneys’ Fees or Costs: Each party to this Agreement shall bear its own
attorney fees and costs of any kind incurred in connection with the negotiation,
review and finalization of this Agreement.

21.
Return of Incorrect Payments: If you receive separation payments, benefit award
amounts (in cash or equity), distributions of deferred amounts or other property
or compensation from OPC to which you are not entitled hereunder or which
otherwise should have been withheld for taxes or otherwise, then, and in such
event, you shall hold such separation payments, benefit award amounts,
distributions or other property or compensation in trust for the benefit of, and
shall immediately pay over or deliver such property to, Employer. If Employer
has continuing payment obligations under this Agreement at the time such error
in payment is discovered, Employer may offset such payment obligations against
your obligations under this Paragraph 21.



22.
Protected Conduct: Nothing contained in this Agreement limits your ability to
file a charge or complaint with a Government Agency. This Agreement does not
limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted



7

--------------------------------------------------------------------------------




by any Government Agency, including providing documents or other information to
a Government Agency that is confidential information or a trade secret, without
advance approval from or notice to Employer. You understand and agree that any
such disclosure of confidential or trade secret information by you to a
Government Agency intended to be considered a protected disclosure under the
2016 Defend Trade Secrets Act shall comply with the requirements of 18 U.S.C.
§1833(b). You acknowledge notice that you may not be held criminally or civilly
liable for a disclosure of a trade secret under state or federal laws so long as
the disclosure complies with the requirements of the 2016 Defend Trade Secrets
Act (which are described more fully in OPC Speak-Up and Non-Retaliation Policy
(Policy No. 91:80:00)). In addition, nothing in this Agreement shall be
construed to limit or eliminate your right to receive an award from a Government
Agency for information provided to a Government Agency.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth above.
EMPLOYER
By:    _/s/Glenn Vangolen___________
GLENN VANGOLEN
SENIOR VICE PRESIDENT BUSINESS SUPPORT
OCCIDENTAL PETROLEUM CORPORATION
By:    _/s/ Christopher G. Stavros_______________________
CHRISTOPHER G. STAVROS


Date:    _June 19, 2017________________________________






8